DETAILED ACTION
The present application has been made of the record and currently claims 1-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. In this case, the petition has been DISMISSED on 11/23/2022 and therefore the drawings dated 11/03/2021 are objected to because figs. 1B and 8-21 comprise color photographs which are not accepted. 
The replacement drawings for figures 8-14F were received on 12/20/2021.  These drawings are accepted by the examiner.
It is noted that the drawings dated 11/23/2022 are still objected to because replacement drawings for figs. 15A-21 have not been provided based on the aforementioned petition decision. 

Specification
The abstract of the disclosure is objected to because: 
the abstract should not refer to purported merits or speculative applications of the invention, such as:
“to reduce the joint assembly's overall weight, while maintaining or improving its structural integrity (see lines 8-9 of the abstract).
“to enhance structural integrity” (see line 10 of the abstract).
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
On page 41, line 8, “and /or” should be “and/or”;
On page 46, line 6, “second clevis 75” should be “second clevis 750”.
Paragraph 0046 should be deleted based on the petition decision dated 11/23/2022.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11-19, and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corll et al. (U.S. PGPub No. 2021/0190246).
	Claim 1, Corll discloses: 
A sealed joint assembly (see fig. 2) for transmitting high temperature and high pressure fluid between adjoining ducts, the joint assembly comprising: 
a gimbal ring (210 and 242 in fig. 2), said gimbal ring comprising: 
at least one outer gimbal ring (210, fig. 2), having a first set of bores circumferentially spaced about the outer gimbal ring (see fig. 2, where a set of bores are circumferentially spaced on the outer gimbal ring); and 
at least one inner gimbal ring (242, fig. 2), having a second set of bores circumferentially spaced about the inner gimbal ring (see fig. 4, where the inner gimbal ring comprises bores); 
at least one first clevis comprising a first annular shroud (220, fig. 2) adapted for positioning concentrically within a portion of the outer gimbal ring (see fig. 2, where the shroud is between the inner and outer gimbal rings), 
said first annular shroud having a distal end (228, fig. 2), and 
at least two protrusions (222 and 226 in fig. 2) integrally formed with the first annular shroud, 
each protrusion extending and protruding axially away from the distal end (see fig. 2, where the protrusion extend axially away from the distal end), and 
each protrusion having a bore extending therethrough for alignment with a respective bore of the first set of bores in the outer gimbal ring (see fig. 4, where the gimbal ring bore and protrusion bore are aligned) and a respective bore of the second set of bores in the inner gimbal ring (see fig. 4, where the bore of the inner and outer gimbal ring and the protrusion are aligned to place an element 406 therethrough), 
said first clevis adapted to sealedly couple with a duct conveying high temperature and high pressure fluid (see paragraph 0027, where the gimbal is used in environments with drastic temperatures and hydraulic lines of aircrafts); 
at least one second clevis comprising 
a second annular shroud (230, fig. 2) adapted for positioning concentrically within a portion of the outer gimbal ring, 
said second annular shroud having a proximal end (238, fig. 2), and 
at least two protrusions extending and protruding axially away from the proximal end (see fig. 2), and 
each protrusion having a bore (see fig. 2, where each protrusion of the first and second clevises comprise bores; see fig. 4, where the protrusion would have a bore) extending therethrough for alignment with a respective bore of the first set of bores in the outer gimbal ring and a respective bore of the second set of bores in the inner gimbal ring (see figs. 4-5, where both the inner and outer gimbal ring comprise a bore that is aligned with the protrusion), 
said second clevis adapted to sealedly couple with a duct conveying high temperature and high pressure fluid (see paragraph 0027, where the gimbal is used in environments with drastic temperatures and hydraulic lines of aircrafts); and 
a bellows (240, fig. 3) having a first end and a second end (see fig. 3, where the bellows has a first and second end), 
said first end being sealedly coupled to the first clevis (see fig. 3, where the bellows is connected to the first clevis), and 
said second end being sealedly coupled to the second clevis (see fig. 3, where the bellows is connected to the second clevis), 
in which at least one of the gimbal ring, the first clevis, and the second clevis is formed using geometrical and structural optimization (see note below).
It is noted that “formed using geometrical and structural optimization” is a product-by-process limitation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	Claim 2, Corll discloses:
The joint assembly according to claim 1, in which the outer gimbal ring is positioned concentrically about the first clevis and the second clevis (see fig. 2), and 
the inner gimbal ring is positioned concentrically within the first clevis and the second clevis (see fig. 2, where both the inner and outer gimbal ring are concentric to the clevises).

	Claim 11, Corll discloses:
The joint assembly according to claim 1, further comprising: 
a first pair of pins (see fig. 2, where caps 202 and 204 would inherently comprise a pin 404; see fig. 4, which shows pin 404 under cap 208), 
each of the first pair of pins extending through a bore of the first set of bores in the outer gimbal ring, a bore of the second set of bores in the inner gimbal ring, and a respective bore of the first clevis (see fig. 4, where the pin extends through a bore of inner and outer gimbal ring and clevis), and 
a second pair of pins (see fig. 2, where under caps 206 and 208 would inherently comprise a pin 404; see fig. 4, which shows pin 404 under cap 208), 
each of the second pair of pins extending through a bore of the first set of bores in the outer gimbal ring, a bore of the second set of bores in the inner gimbal ring, and a respective bore of the second clevis (see fig. 4, where the pin extends through a bore of inner and outer gimbal ring and clevis).

	Claim 12, Corll discloses: 
The joint assembly according to claim 1, in which at least one of the outer gimbal ring and the inner gimbal ring is constructed using additive manufacturing (see note below).
It is noted that “constructed using additive manufacturing” is a product-by-process limitation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	Claim 13, Corll discloses: 
The joint assembly according to claim 1, in which at least one of the first clevis and the second clevis is constructed using additive manufacturing (see note below).
It is noted that “constructed using additive manufacturing” is a product-by-process limitation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	Claim 14, Corll discloses: 
The joint assembly according to claim 1, in which at least one of the first clevis and the second clevis has an optimized geometry that is computationally generated based on one or more dimensional constraints (see paragraph 0027 where “it would be desirable that the flexible joint gimbal system be capable of withstanding high strain, high vibration, or drastic temperature change environments commonly associated with, for example, cryogenic ducting or hydraulic lines of aircraft, rockets, or satellites” would require the gimbal ring to comprise an “optimized geometry” because “high strain, high vibration, or drastic temperature change environments” requires additional manufacturing constraints and therefore would be optimized). 
It is noted that “computationally generated based on one or more dimensional constraints” is a product-by-process limitation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	Claim 15, Corll discloses: 
The joint assembly according to claim 1, in which at least one of the outer gimbal ring and the inner gimbal ring has an optimized geometry that is computationally generated based on one or more dimensional constraints (see paragraph 0027 where “it would be desirable that the flexible joint gimbal system be capable of withstanding high strain, high vibration, or drastic temperature change environments commonly associated with, for example, cryogenic ducting or hydraulic lines of aircraft, rockets, or satellites” would require the gimbal ring to comprise an “optimized geometry” because “high strain, high vibration, or drastic temperature change environments” requires additional manufacturing constraints and therefore would be optimized). 
It is noted that “computationally generated based on one or more dimensional constraints” is a product-by-process limitation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	Claim 16, Corll discloses:
The joint assembly according to claim 1, in which at least one of the first clevis and the second clevis has an optimized topology that is computationally generated based on one or more load specifications (see paragraph 0027 where “it would be desirable that the flexible joint gimbal system be capable of withstanding high strain, high vibration, or drastic temperature change environments commonly associated with, for example, cryogenic ducting or hydraulic lines of aircraft, rockets, or satellites” would require the gimbal ring to comprise an “optimized topology” because “high strain, high vibration, or drastic temperature change environments” requires additional manufacturing constraints and therefore would be optimized).
It is noted that “computationally generated based on one or more load specifications” is a product-by-process limitation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

Claim 17, Corll discloses: 
The joint assembly according to claim 1, in which at least one of the outer gimbal ring and the inner gimbal ring has an optimized topology that is computationally generated based on one or more load specifications (see paragraph 0027 where “it would be desirable that the flexible joint gimbal system be capable of withstanding high strain, high vibration, or drastic temperature change environments commonly associated with, for example, cryogenic ducting or hydraulic lines of aircraft, rockets, or satellites” would require the gimbal ring to comprise an “optimized topology” because “high strain, high vibration, or drastic temperature change environments” requires additional manufacturing constraints and therefore would be optimized).
It is noted that “computationally generated based on one or more load specifications” is a product-by-process limitation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

Claim 18, Corll discloses:
A sealed joint assembly for providing a channel for media, the joint assembly comprising: 
a gimbal ring, said gimbal ring comprising: 
a gimbal ring (210 and 242 in fig. 2), said gimbal ring comprising: 
at least one outer gimbal ring (210, fig. 2), having a first set of bores circumferentially spaced about the outer gimbal ring (see fig. 2, where a set of bores are circumferentially spaced on the outer gimbal ring); and 
at least one inner gimbal ring (242, fig. 2), having a second set of bores circumferentially spaced about the inner gimbal ring (see fig. 4, where the inner gimbal ring comprises bores); 
at least one first clevis comprising a first annular shroud (220, fig. 2) adapted for positioning concentrically within a portion of the outer gimbal ring (see fig. 2, where the shroud is between the inner and outer gimbal rings), 
said first annular shroud having a distal end (228, fig. 2), and 
at least two protrusions (222 and 226 in fig. 2) integrally formed with the first annular shroud, 
each protrusion extending and protruding axially away from the distal end (see fig. 2, where the protrusion extend axially away from the distal end), and 
each protrusion having a bore extending therethrough for alignment with a respective bore of the first set of bores in the outer gimbal ring (see fig. 4, where the gimbal ring bore and protrusion bore are aligned) and a respective bore of the second set of bores in the inner gimbal ring (see fig. 4, where the bore of the inner and outer gimbal ring and the protrusion are aligned to place an element 406 therethrough), 
at least one second clevis comprising 
a second annular shroud (230, fig. 2) adapted for positioning concentrically within a portion of the outer gimbal ring, 
said second annular shroud having a proximal end (238, fig. 2), and 
at least two protrusions extending and protruding axially away from the proximal end (see fig. 2), and 
each protrusion having a bore (see fig. 2, where each protrusion of the first and second clevises comprise bores; see fig. 4, where the protrusion would have a bore) extending therethrough for alignment with a respective bore of the first set of bores in the outer gimbal ring and a respective bore of the second set of bores in the inner gimbal ring (see figs. 4-5, where both the inner and outer gimbal ring comprise a bore that is aligned with the protrusion), 
in which at least one of the gimbal ring, the first clevis, and the second clevis is formed using geometrical and structural optimization (see note below).
It is noted that “formed using geometrical and structural optimization” is a product-by-process limitation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	Claim 19, Corll discloses: 
The joint assembly according to claim 18, in which the outer gimbal ring is positioned concentrically about the first clevis and the second clevis (see fig. 2), and 
the inner gimbal ring is positioned concentrically within the first clevis and the second clevis (see fig. 2, where the inner gimbal ring is within the clevises and outer gimbal ring).

	Claim 21, Corll discloses: 
The joint assembly according to claim 18, in which the outer gimbal ring and the inner gimbal ring have substantially similar stiffness properties (see fig. 2, where the inner and outer gimbal ring are the formed a single piece).

	Claim 22, Corll discloses: 
A method of manufacturing a sealed gimbal joint for transmitting high temperature and high pressure fluid between adjoining ducts, the method comprising: 
forming a gimbal ring comprised of 
at least one outer gimbal ring (210, fig. 2) having a first set of bores circumferentially spaced about thereabout (see fig. 2, where a set of bores are circumferentially spaced on the outer gimbal ring) and at least one inner gimbal ring (242, fig. 2) having a second set of bores circumferentially spaced thereabout (see fig. 4, where the inner gimbal ring comprises bores); 
forming at least one first clevis comprising a first annular shroud (220, fig. 2) adapted for positioning concentrically within a portion of the outer gimbal ring (see fig. 2, where the shroud is between the inner and outer gimbal rings), 
said first annular shroud having a distal end (228, fig. 2), and 
at least two protrusions (222 and 226 in fig. 2) integrally formed with the first annular shroud, 
each protrusion extending and protruding axially away from the distal end (see fig. 2, where the protrusion extend axially away from the distal end), and 
each protrusion having a bore extending therethrough for alignment with a respective bore of the first set of bores in the outer gimbal ring (see fig. 4, where the gimbal ring bore and protrusion bore are aligned) and a respective bore of the second set of bores in the inner gimbal ring (see fig. 4, where the bore of the inner and outer gimbal ring and the protrusion are aligned to place an element 406 therethrough), 
said first clevis adapted to sealedly couple with a duct conveying high temperature and high pressure fluid (see paragraph 0027, where the gimbal is used in environments with drastic temperatures and hydraulic lines of aircrafts); 
forming at least one second clevis that includes
a second annular shroud (230, fig. 2) adapted for positioning concentrically within a portion of the outer gimbal ring, 
said second annular shroud having a proximal end (238, fig. 2), and 
at least two protrusions extending and protruding axially away from the proximal end (see fig. 2), and 
each protrusion having a bore (see fig. 2, where each protrusion of the first and second clevises comprise bores; see fig. 4, where the protrusion would have a bore) extending therethrough for alignment with a respective bore of the first set of bores in the outer gimbal ring and a respective bore of the second set of bores in the inner gimbal ring (see figs. 4-5, where both the inner and outer gimbal ring comprise a bore that is aligned with the protrusion), 
said second clevis adapted to sealedly couple with a duct conveying high temperature and high pressure fluid (see paragraph 0027, where the gimbal is used in environments with drastic temperatures and hydraulic lines of aircrafts); and 
sealedly coupling a first end of a bellows (240, fig. 3) to the first clevis and a second end of the bellows to the second clevis (see fig. 3, where the bellows is attached to the first and second clevis), 
in which at least one of the gimbal ring, the first clevis, and the second clevis is formed using geometrical and structural optimization (see note below).
It is noted that “formed using geometrical and structural optimization” is a product-by-process limitation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

Claim 23, Corll discloses:
The method according to claim 22, further comprising: 
aligning each of the bores of the at least two protrusions of the first clevis with a first pair of bores from the first set of bores and a second pair of bores from the second set of bores (see fig. 4, where the bore of the clevis is aligned with the bores of the inner and outer ring; see fig. 2, where the bores of both clevises would need to be aligned with the bores of the inner and outer gimbal rings); 
aligning each of the bores of the at least two protrusions of the second clevis with a third pair of bores from the first set of bores and a fourth pair of bores from the second set of bores (see fig. 4, where the bore of the clevis is aligned with the bores of the inner and outer ring; see fig. 2, where the bores of both clevises would need to be aligned with the bores of the inner and outer gimbal rings); and 
inserting a set of pins (404, fig. 4; see fig. 2, where there would inherently be a pin through each bore of the respective inner and outer gimbal ring and the clevis) through each respective aligned pair of bores, to rigidly couple the first and second clevises to the first and second gimbal rings (it is inherent the pin would rigidly couple the clevises and gimbal rings together; see paragraph 0060, where the pin is inserted through the inner and outer gimbal ring and the clevis).

	Claim 24, Corll discloses: 
The method according to claim 22, in which the steps of forming the gimbal ring, the first clevis and the second clevis further comprise at least one of: 
forming the gimbal ring, the first clevis and the second clevis by the further step of additive manufacturing; 
forming the gimbal ring, the first clevis and the second clevis by the further step of machining (see paragraph 0060, where the clevises are machined); and 
forming the gimbal ring, the first clevis and the second clevis by the further step of casting.

Claim(s) 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajiri (U.S. Patent No. 11,085,565).
	Claim 25, Tajiri discloses: 
A sealed joint assembly for transmitting high temperature and high pressure fluid between adjoining ducts, the joint assembly comprising: 
a gimbal ring (206, fig. 11) having one or more struts (see fig. 11, where there are struts extending circumferentially around element 208) extending circumferentially therearound, and 
having a first set of bores (see fig. 11, where there are four bores that comprise a mounted hinge 208) circumferentially spaced thereabout; 
at least one pair of clevises (202 and 204, fig. 12), said pair of clevises comprising: 
a first clevis (202, fig. 12) comprising an annular shroud (220 of element 202, fig. 12) adapted for positioning concentrically within a portion of the gimbal ring, 
said clevis having a second set of bores (222 of element 202, fig. 12) circumferentially spaced thereabout, for respective alignment with the first set of bores of the gimbal ring; 
a second clevis (204, fig. 12) comprising an annular shroud (220 of element 204, fig. 12) adapted for positioning concentrically within a portion of the gimbal ring, 
said clevis having a third set of bores (222 of element 204, fig. 12) circumferentially spaced thereabout, for respective alignment with the first set of bores of the gimbal ring; and 
a bellows (212, fig. 12) having a first end and a second end (see fig. 12, where the bellows has a first and second end), 
said first end being sealedly coupled to the first clevis (see fig. 11) and 
said second end being sealedly coupled to the second clevis (see fig. 11, where both the first and second end are connected to the clevises and would inherently be sealably coupled to each other via element 216), 
in which at least one of the gimbal ring, the first clevis, and the second clevis is formed using geometrical and structural optimization (see col. 13, lines 5-7; see note below).
It is noted that “formed using geometrical and structural optimization” is a product-by-process limitation. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

Allowable Subject Matter
Claims 3-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta (U.S. PGPub No. 2021/0180733) discloses a gimbal joint formed via additive layer manufacturing which provides flexibility in the design, sizing and optimization of gimbals for specific uses and applications.
Thorogood et al. (U.S. PGPub No. 2019/0086009) discloses the use of gaps (92, fig. 10) to reduce weight in gimbal joints.
Conroy, Sr. (U.S. Patent No. 4,652,025) discloses a similar device to the present invention.
Halling et al. (U.S. Patent No. 4,643,463) discloses an inner and outer gimbal ring and a bellows within thereof. 
Curtis (U.S. Patent No. 4,645,244) discloses a similar device to the present invention.
Hawksworth (U.S. Patent No. 10,837,405) discloses gimbal rings are known to be manufactured via by casting, forging, machining, deposition or additive manufacturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679